Citation Nr: 0629265	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  04-12 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Fargo, North Dakota



THE ISSUE

Entitlement to separate compensable evaluations for service-
connected tinnitus, each ear.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1974 to 
December 1978, and from March 1979 to April 1995.    

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2003 decision of the Department of 
Veterans Affairs Medical and Regional Office Center (RO) in 
Fargo, North Dakota.    


FINDING OF FACT

Service-connected (bilateral) tinnitus is assigned a single 
10 percent rating, the maximum authorized rating.  


CONCLUSION OF LAW

The law does not permit assignment of a schedular rating 
higher than 10 percent for bilateral tinnitus.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 
(2006); Smith v. Nicholson, 451 F.3d. 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a July 1995 rating decision, the RO granted service 
connection for bilateral tinnitus, and assigned an initial 10 
percent rating therefor, effective May 1, 1995, the day after 
discharge from active service.  

In March 2003, the veteran filed a claim of entitlement to 
two separate compensable ratings for tinnitus, for each ear.  
The RO denied that claim in April 2003 because 38 C.F.R. 
§ 4.87, Diagnostic Code (DC) 6260 does not permit separate 
10 percent ratings for tinnitus for each ear.  DC 6260, as 
revised effective June 13, 2003, clarified existing VA 
practice that only a single 10 percent rating is assigned for 
tinnitus, whether the sound is perceived in one ear, both 
ears, or in the head.  See 38 C.F.R. § 4.87, Diagnostic Code 
6260, Note (2) (2006).  

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005), the U.S. 
Court of Appeals for Veterans Claims (Court) held that pre-
1999 and pre-June 13, 2003 versions of DC 6260 required the 
assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus cases affected by Smith.  In Smith v. Nicholson, 
451 F.3d. 1344 (Fed. Cir. 2006), the Federal Circuit 
concluded that the Court erred in not deferring to VA 
interpretation of its own regulations, 38 C.F.R. § 4.25(b) 
and DC 6260, which permits only a single 10 percent rating 
for tinnitus, whether unilateral or bilateral.  Subsequently, 
VA lifted its stay of adjudication of pending tinnitus rating 
cases.  

In this case, tinnitus is assigned the maximum permissible 
schedular rating of 10 percent under DC 6260.  As there is no 
legal basis upon which to award separate schedular 
evaluations for tinnitus in each ear, the appeal must be 
denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  While 
the Board has considered the May 2004 argument of the 
veteran's representative concerning noncompliance with laws 
and regulations governing VA's duties to notify and assist, 
such laws and regulations have no effect on an appeal where, 
as here, the law, and not underlying facts or development of 
facts, is dispositive.  See Manning v. Principi, 16 Vet. App. 
534, 542-543 (2002).  


ORDER

Separate compensable ratings for bilateral tinnitus, each 
ear, are denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


